              Case 3:19-cv-00174-FM Document 1 Filed 06/21/19 Page 1 of 10



                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION


 IGNACIO MOLINA,                                      CIVIL ACTION

 Plaintiff,
                                                      COMPLAINT 3:19-cv-00174
 v.

 EXPORT & IMPORT, INC d/b/a                           JURY TRIAL DEMANDED
 VITAL CURE

 Defendant.


                                         COMPLAINT

        NOW COMES Ignacio Molina (“Plaintiff”), by and through his attorneys, Sulaiman Law

Group, Ltd. (“Sulaiman”), complaining of Export & Import, Inc d/b/a Vital Cure. (“Defendant”)

as follows:

                                    NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Telephone Consumer

Protection Act (“TCPA”) pursuant to 47 U.S.C. §227, Invasion of Privacy (“IOP”), Intentional

Infliction of Emotional Distress (“IIED”), and Trespass to Personal Property (“TPP”).

                                   JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the TCPA, and 28 U.S.C.

§§1331 and 1337, as the action arises under the laws of the United States. Supplemental

jurisdiction exists for the state law claims pursuant to 28 U.S.C. §1367.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in the

Western District of Texas, Defendant conducts business in the Western District of Texas, and

maintains significant business contacts in the Western District of Texas.



                                                 1
          Case 3:19-cv-00174-FM Document 1 Filed 06/21/19 Page 2 of 10



                                              PARTIES

   4. Plaintiff is a consumer and natural person over 18-years-of-age.

   5. Defendant is a corporation headquartered in Miami, Florida.

                             FACTS SUPPORTING CAUSES OF ACTION

   6. Around April 4, 2019, Plaintiff saw Defendant’s television advertisement and was

intrigued by its product.

   7. Plaintiff immediately placed an outbound call to Defendant to inquire about its products.

During this call, a representative of Defendant quoted a price that was too high for Plaintiff.

Plaintiff responded by declining the offer and asking to be placed on the no call list.

   8. Thereafter, Defendant began placing harassing telemarketing calls to Plaintiff’s cellular

phone number, (915) XXX-3375.

   9. At all times relevant, Plaintiff was the sole subscriber, owner, possessor, and operator of

his cellular telephone number, (915) XXX-3375. Plaintiff is and has always been financially

responsible for this cellular telephone and its services.

   10. Subsequently, Plaintiff answered numerous calls from Defendant. During these calls,

Plaintiff reiterated he was not interested in Defendant’s products, asked that Defendant stop

contacting him on his cellular phone, and requested for Defendant put him on the no call list.

   11. Failing to acquiesce to Plaintiff’s demand that it stop contacting him, Defendant continued

to call Plaintiff’s cellular telephone in an attempt to coerce Plaintiff into purchasing it’s product,

calling up to ten (10) times in one day on multiple occasions.

   12. Despite being on notice that communications to Plaintiff’s cellular telephone are not

welcome, Defendant continues to call Plaintiff.




                                                  2
           Case 3:19-cv-00174-FM Document 1 Filed 06/21/19 Page 3 of 10



    13. Notwithstanding Plaintiff’s request that Defendant cease calling his cellular phone,

Defendant placed or caused to be placed numerous harassing phone calls to Plaintiff’s cellular

phone between April 2019 and the present day.

    14. In the phone calls Plaintiff answered and spoke to a live agent, Plaintiff was greeted by a

noticeable period of “dead air” while the Defendant’s telephone system attempted to connect

Plaintiff to the live agent.

    15. Specifically, there would be an approximate 3-second pause between the time Plaintiff said

“hello,” and the time that a live agent introduced themselves as a representative of Defendant.

    16. Likewise, Plaintiff also hears what sounds to be call center noise in the background of

Defendant’s calls.

    17. Plaintiff’s demands that Defendant’s phone calls cease fell on deaf ears and Defendant

continued its phone harassment campaign.

    18. Defendant intentionally harassed and abused Plaintiff on numerous occasions by calling

multiple times in one day, on weekends, and on back to back days, with such frequency as can be

reasonably expected to harass.

    19. Upon information and belief, Defendant placed its calls to Plaintiff’s cellular telephone

using an automated telephone dialing system, a system that is commonly used in the telemarketing

industry to contact potential customers.

                                              DAMAGES

    20. Defendant’s wanton and malicious conduct has severely impacted Plaintiff’s daily life and

general well-being.

    21. Plaintiff has expended time and incurred costs consulting with his attorneys as a result of

Defendant’s unfair, deceptive, and misleading actions.



                                                 3
           Case 3:19-cv-00174-FM Document 1 Filed 06/21/19 Page 4 of 10



   22. Plaintiff was unduly inconvenienced and harassed by Defendant’s unlawful activities.

   23. Defendant’s phone harassment campaign and illegal activities have caused Plaintiff actual

harm, including but not limited to, invasion of privacy, nuisance, intrusion upon and occupation

of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, increased risk of personal injury

resulting from the distraction caused by the phone calls and pre-recorded messages, aggravation

that accompanies unsolicited messages, harassment, emotional distress, anxiety, loss of

concentration, diminished value and utility of his telephone equipment and telephone subscription

services, the wear and tear caused to his cellular telephone, the loss of battery charge, the loss of

battery life, and the per-kilowatt electricity costs required to recharge his cellular telephone as a

result of increased usage of his telephone services.

            COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   24. Plaintiff restates and realleges paragraphs 1 through 23 as though fully set forth herein.

   25. Defendant repeatedly placed or caused to be placed frequent non-emergency calls,

including but not limited to the calls referenced above, to Plaintiff’s cellular telephone number

using an automatic telephone dialing system (“ATDS”) without Plaintiff’s prior consent in

violation of 47 U.S.C. §227 (b)(1)(A)(iii).

   26. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

telephone numbers to be called, using a random or sequential number generator; and to dial such

numbers.” 47 U.S.C. §227(a)(1).

   27. Upon information and belief, based on Defendant’s lack of prompt human response during

the phone calls in which Plaintiff answered, Defendant used an ATDS to place calls to Plaintiff’s

cellular telephone.




                                                  4
             Case 3:19-cv-00174-FM Document 1 Filed 06/21/19 Page 5 of 10



   28. Upon information and belief, the ATDS employed by Defendant transfers the call to a live

agent once a human voice is detected, thus resulting in a pause after the called party speaks into

the phone.

   29. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular phone

between April 2019 and the present day, using an ATDS without his prior consent.

   30. Any prior consent, if any, was revoked by Plaintiff’s multiple verbal revocations.

   31. As pled above, Plaintiff was severely harmed by Defendant’s calls to his cellular phone.

   32. Upon information and belief, Defendant has no system in place to document and archive

whether it has consent to continue to contact consumers on their cellular phones.

   33. Upon information and belief, Defendant knew its practices were in violation of the TCPA,

yet continued to employ them to increase profits at Plaintiff’s expense.

   34. Defendant, through its agents, representatives, subsidiaries, vendors, independent

contractors, and/or employees acting within the scope of their authority acted intentionally in

violation of 47 U.S.C. §227(b)(1)(C).

   35. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of

$500 per phone call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and

knowing violations of the TCPA triggers this Honorable Court’s discretion to triple the damages

to which Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).




                                                 5
           Case 3:19-cv-00174-FM Document 1 Filed 06/21/19 Page 6 of 10



WHEREFORE, Plaintiff IGNACIO MOLINA respectfully prays this Honorable Court for the
following relief:
    a. Declare Defendant’s calls to Plaintiff to be violations of the TCPA;
    b. Award Plaintiff damages of at least $500 per call, and treble damages pursuant to 47 U.S.C.
        § 227(b)(3)(B)&(C); and
    c. Awarding Plaintiff costs and reasonable attorney fees;
    d. Enjoining Defendant from further contacting Plaintiff; and
    e. Awarding any other relief as this Honorable Court deems just and appropriate.
                    COUNT II-INVASION OF PRIVACY-INTRUSION UPON SECLUSION

    36. Plaintiff restates and realleges paragraphs 1 through 35 as though fully set forth herein.

    37. Defendant, through its conduct, has repeatedly and intentionally invaded Plaintiff’s

privacy.

    38. Defendant’s persistent and unwanted autodialed phone calls to his cellular phone

eliminated Plaintiff’s right to be left alone.

    39. Moreover, Defendant’s behavior in continuously contacting Plaintiff by phone at different

times throughout the day, was highly intrusive and invasive.

    40. All of the calls made to Plaintiff’s cellular phone were made in violation of the TCPA, and

were unreasonable and highly offensive invasions of Plaintiff’s right to privacy.

    41. The constant unauthorized prying into Plaintiff’s seclusion was highly offensive to Plaintiff

and this intrusion would be objectionable to any reasonable person.

    42. Defendant’s unsolicited phone harassment campaign severely disrupted Plaintiff’s privacy,

disrupted Plaintiff’s sleep, overall focus, and continually frustrated and annoyed Plaintiff into

submission.

    43. These persistent calls eliminated the peace and solitude that Plaintiff would have otherwise

had in Plaintiff’s home and anywhere else Plaintiff went with his cellular phone.


                                                 6
          Case 3:19-cv-00174-FM Document 1 Filed 06/21/19 Page 7 of 10



   44. By continuing to call Plaintiff in an attempt to dragoon Plaintiff into purchasing its

products, Plaintiff had no reasonable escape from these incessant calls.

   45. As detailed above, by persistently autodialing Plaintiff’s cellular phone without his prior

express consent, Defendant invaded Plaintiff’s right to privacy, as legally protected by the TCPA,

and caused Plaintiff to suffer concrete and particularized harm.

   46. Defendant’s relentless conduct and tactic of repeatedly auto dialing Plaintiff’s cellular

phone after he requested that these calls cease on numerous occasions is highly offensive to a

reasonable person.

   47. Defendant intentionally and willfully intruded upon Plaintiff’s solitude and seclusion.

WHEREFORE, IGNACIO MOLINA, respectfully requests that this Honorable Court enter
judgment in his favor as follows:
   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff actual damages;

   c. Award Plaintiff punitive damages;

   d. Award Plaintiff his reasonable attorney’s fees & costs;

   e. Enjoining Defendant from contacting Plaintiff; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.

                  COUNT III-INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

   48. Plaintiff restates and realleges paragraphs 1 through 47 as though fully set forth herein.

   49. To state a claim for intentional infliction of emotional distress, a plaintiff must allege (1)

the defendant acted intentionally or recklessly; (2) the defendant’s conduct was extreme and

outrageous; (3) the conduct caused the plaintiff emotional distress; and (4) the emotional distress

was severe. Hoffmann-La Roche Inc. v. Zeltwanger, 144 S.W.3d 438, 447 (Tex. 2004).



                                                 7
          Case 3:19-cv-00174-FM Document 1 Filed 06/21/19 Page 8 of 10



   50. Defendant intentionally engaged in extreme and outrageous conduct when Defendant

incessantly tried to dragoon the Plaintiff into purchasing its products via intrusions, threats and

harassment carried out during the phone calls to Plaintiff’s cellular phone.

   51. Defendant knew that its relentless phone would inflict severe emotional distress on Plaintiff

and Plaintiff’s general well-being.

   52. Defendant knew or should have known that Plaintiff had revoked consent to be contacted

by any means.

   53. Defendant’s conduct was designed to cause severe emotional distress to the Plaintiff.

   54. Defendant intentionally caused Plaintiff’s emotional distress by way of endless phone calls,

at all hours of the day, whether Plaintiff was at home or elsewhere, in an attempt to coerce Plaintiff

into making a purchase.

   55. Defendant’s actions were designed to instill fear and emotional distress upon Plaintiff.

   56. Defendant’s intentional or reckless conduct caused severe emotional distress to Plaintiff.

   57. Plaintiff suffered an emotional response to Defendant’s conduct that resulted in

exasperation of Plaintiff’s stress and increased hypertension.

   58. As stated above, Plaintiff has suffered damages from Defendant’s outrageous conduct.

WHEREFORE, Plaintiff IGNACIO MOLINA respectfully requests that this Honorable Court
enter judgment in his favor as follows:
   a. Enter judgment in his favor and against Defendant;
   b. Award Plaintiff his actual damages in an amount to be determined at trial;
   c. Award Plaintiff punitive damages in an amount to be determined at trial;
   d. Award any other relief this Honorable Court deems equitable and just.
                           COUNT IV-TRESPASS TO PERSONAL PROPERTY

   59. Plaintiff restates and realleges paragraphs 1 through 58 as though fully set forth herein.




                                                  8
           Case 3:19-cv-00174-FM Document 1 Filed 06/21/19 Page 9 of 10



   60. Trespass to Personal Property is “an injury to, or interference with, possession, unlawfully,

with or without the exercise of physical force.” Mountain States Tel. & Tel. Co. v. Vowell Constr.

Co., 341 S.W.2d 148, 150 (Tex. 1960).

   61. “The harm recognized by the ancient common law claim of trespass to chattels — the

intentional dispossession of chattel, or the use of or interference with a chattel that is in the

possession of another, is a close analog for a TCPA violation.” Mey v. Got Warranty, Inc., 193

F.Supp.3d 641, 647 (N.D. W. Va. 2016).

   62. Courts have applied this tort theory to unwanted telephone calls and text messages. See

Czech v. Wall St. on Demand, 674 F.Supp.2d 1102, 1122 (D.Minn. 2009) and Amos Financial,

L.L.C. v. H&B&T Corp., 48 Misc.3d 1205(A), 2015 WL 3953325, at *8 (N.Y.Sup. Ct. June 29,

2015).

   63. “Even if the consumer does not answer the call or hear the ring tone, the mere invasion of

the consumer's electronic device can be considered a trespass to chattels, just as “plac[ing a] foot

on another's property" is trespass.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1551 (2016) (Thomas,

J., concurring).

   64. Defendant interfered with Plaintiff’s ability to use his cellular phone while it was in his

possession.

   65. Defendant bombarded Plaintiff with numerous calls, leaving him unable to use or possess

his phone in the manner in which he wanted to.

   66. Defendant knew or should have known that its phone calls were not consented to, as

Plaintiff stated that Defendant must cease contacting him on numerous occasions.

   67. Defendant caused damage to Plaintiff’s phone, including, but not limited to, the wear and

tear caused to his cellular telephone, the loss of battery charge, and the loss of battery life.



                                                   9
         Case 3:19-cv-00174-FM Document 1 Filed 06/21/19 Page 10 of 10



   68. Plaintiff also suffered damages in the form of stress, anxiety, and emotional distress, from

Defendant’s continuous interference with his possession of his cellular phone.

WHEREFORE, Plaintiff, IGNACIO MOLINA respectfully requests that this Honorable Court
enter judgment in his favor as follows:
   a. Enter judgment in his favor and against Defendant;
   b. Award Plaintiff his actual damages in an amount to be determined at trial;
   c. Award Plaintiff punitive damages in an amount to be determined at trial;
   d. Enjoining Defendant from contacting Plaintiff;
   e. Award any other relief this Honorable Court deems equitable and just.


Plaintiff demands trial by jury.


Dated: June 21, 2019                                        Respectfully Submitted,

                                                            /s/ Marwan R. Daher
                                                            /s/ Alexander J. Taylor
                                                            Marwan R. Daher, Esq.
                                                            Alexander J. Taylor, Esq.
                                                            Counsel for Plaintiff
                                                            Sulaiman Law Group, Ltd
                                                            2500 S Highland Ave, Suite 200
                                                            Lombard, IL 60148
                                                            Telephone: (630) 537-1770
                                                            mdaher@sulaimanlaw.com
                                                            ataylor@sulaimanlaw.com




                                               10
